10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Hon. Richard A. Jones

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Case No. 2:19-cr-00037-RAJ

Plaintiff,
ORDER GRANTING EX PARTE

MOTION TO WITHDRAW AND FOR

V.
SUBSTITUTION OF COUNSEL

DANAVIAN HUNTER,

Defendant.

 

 

 

 

Based on attorney Celia Howes’ Ex Parte Motion to Withdraw and for

Substitution of Counsel and the Declaration of Counsel in Support,
IT IS HEREBY ORDERED that Celia Howes is allowed to withdraw from this

matter and substitute court-appointed counsel shall be appointed for defendant

Danavian Hunter.

saree 1 [3r(2020 LM Din

ThesH4onhorable Richard A. J¢ne
U.S. District Court Judge

PRESENTED BY:
Celia Howes, OSB #033450
Of Attorneys for Defendant

Page 1— ORDER GRANTING EX PARTE MOTION TO WITHDRAW HOEVEEOLSON MOWED FG

AND FOR SUBSTITUTION OF COUNSEL eee
PORTLAND, OREGON 97205
(503) 228-0497
